DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-22 are pending in the application.
Response to Arguments
Applicant’s arguments, see pgs. 8-9, filed Sept.7, 2021, with respect to the rejection(s) of claim(s) 1 and 11 under §103 have been fully considered and are persuasive with regard to the newly added limitations concerning the vehicle control authority modification parameter modifying one or more control decisions between autonomous control and operator control based at least in part on the assessment of the telemetry data.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gordon et al., (US 2017 /0038773). Gordon teaches wherein the vehicle control authority modification parameter is based at least in part on an assessment of telemetry data for the at least one vehicle, as well as wherein the vehicle control authority modification parameter modifies one or more control decisions between autonomous control and operator control based at least in part on the assessment of the telemetry data.  A more detailed explanation is given below.

Claim Rejections - 35 USC§ 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1-2, 4-7, 10-14, 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2018/01292833 (You) in light of US 2017 /0038773 (Gordon et al., hence Gordon).
As for claim 1, You teaches a method comprising: receiving at an electronic controller one or more operating conditions associated with at least one vehicle operable along a route via a prime mover(" The various components may be operated by a controller of the system having a processor and a memory", [0036] Vehicle: inclusive of motor vehicles in general, "includes hybrid vehicles, electric vehicles, plug-in hybrid electric vehicles, hydrogen-powered vehicles and other alternative fuel vehicles." [0029] "via a prime mover"--> motor vehicles in general contain this. one or more operating conditions: the accuracy of a map used for driving);
determining with the electronic controller, in response to the one or more operating conditions, a vehicle control authority modification parameter for the at least one vehicle, ("An available autonomous driving level (refer to the following standard) may be changed based on map accuracy. In other words, the available autonomous driving level and the available autonomous driving function may enhance performance in an order of a navigation map, an ADAS map, and an HD map, which are stated in an ascending order of map accuracy." [0038])
modifying a level of autonomous vehicle control in response to the vehicle control authority modification parameter; ([0038]) and controlling operation of the at least one vehicle in response to the modified level of autonomous vehicle control.( Fig. 6 showing switches in autonomy levels and what the new modified level will be.)
You does not mention the use of telemetry data or assessing it. However, Gordon teaches wherein the operating conditions include telemetry data associated with a maneuver of the at least one vehicle and the vehicle control authority modification parameter is based at least in part on an assessment of the telemetry data (Telemetry data associated with a maneuver of the vehicle: moving along a section of the road (Fig. 2); telemetry data from roadside beacons [210]. The system in Gordon 
It would have been obvious to one skilled in the art at the time of the application to combine together the autonomous vehicle authority method of You with the telemetry data usage of Gordon. The motivation would be to add the capability to fine-tune further the sensitivity of the system to match the level of autonomy used with the circumstances surrounding the driving of the vehicle.
As for claim 2, You also teaches wherein the electronic controller is provided entirely in at least one electronic control unit of the at least one vehicle ("it is understood that the exemplary processes may also be performed by one or plurality of modules. Additionally, it is understood that the term controller/control unit refers to a hardware device that includes a memory and a processor." [0030] Controller being within the vehicle: "However, it is necessary to switch (transmit) control from the vehicle by the driver according to change in autonomous driving level for each path section (e.g., switching the vehicle operation control between a driver and a controller within the vehicle)"[0077](underlining added)).

As for claim 4, You also teaches wherein the electronic controller is distributed among at least one electronic control unit that is in the at least one vehicle and an electronic control unit that is remote from the at least one vehicle (part of the electronic control system can be distributed outside the vehicle: "The computer readable recording medium can also be distributed in network coupled computer systems so that the computer readable media is stored and executed in a distributed fashion, e.g., by a telematics server or a Controller Area Network (CAN)." [0031])

As for claim 5, You also teaches wherein the operating conditions include a quality of incoming vehicle data from one or more sensors associated with the at least one vehicle and the vehicle control authority modification parameter is based on an assessment of the quality of the incoming vehicle data. (The sensor coverage determiner 120 may be configured to determine coverage of sensors installed in the vehicle and secondarily determine the available autonomous driving level and the available functions (or limiting function). [0052] Also see " ... when a vehicle is in a state in which calibration error occurs in two or more sensors, the autonomous driving level may be determined as a level-I stage and, when the vehicle is in a state in which calibration error occurs in one sensor, the autonomous driving level may be determined as a level-2 stage." [0067]).
As for claim 6, You also teaches wherein the operating conditions include an available level of autonomous vehicle control provided by each of two or more sensors associated with the at least one vehicle and the vehicle control authority modification parameter is based on a determination of an available capability level of autonomous vehicle control provided by the two or more sensors. ("Particularly, the sensors, coverage of which is determined, may include a front sensor, a front side sensor, a rear side sensor, and a rear sensor." [0052] Use of each different sensor in determining levels, see paragraphs [0052]-[0055]. Also see Figs. 3A-3C showing two or more sensors ranging around car.)
As for claim 7, You does not teach basing anything on a violation of an operating constraint based on assessing telemetry data. However, Gordon teaches wherein the vehicle control authority modification parameter is based on a likelihood of violation of an operating constraint for the at least one vehicle based on the assessment of the telemetry data. (See [0052], which mentions the case of driving at night in rainy conditions. The potential operating constraint violation would be driving faster than human visibility allows. Also: "For example, if this human driver has a record of poor night vision (as evidenced by a restriction on his/her license preventing him from driving at night), then the competence level of this driver to control a vehicle at night is low."[0050])
It would have been obvious to one skilled in the art at the time of the application to combine together the autonomous vehicle authority control method of You with the telemetry data usage of Gordon. The motivation would be to add the capability to fine-tune further the sensitivity of the system 
As for claim 10, You also teaches wherein the operating conditions include gee-fencing data along the route of the at least one vehicle and the vehicle control authority modification parameter is based on an assessment of the gee-fencing data (The autonomous driving level calculation may include at least one of map accuracy, sensor coverage, a real-time traffic condition, current weather, a vehicle state, a map matching state, and a risk element. [0012] Two examples of geofencing: (1) in paragraph [0010], where the accuracy of the stored map determines the level of autonomy, and (2) in paragraph [0059], where the condition of the road mandates only up to a certain level of autonomy.)
As for claim 11, You teaches: a vehicle electronic control system, comprising: an electronic controller configured to: receive one or more operating conditions associated with at least one vehicle operable along a route via a prime mover ("The various components may be operated by a controller of the system having a processor and a memory" [0036]; Vehicle: inclusive of motor vehicles in general, "includes hybrid vehicles, electric vehicles, plug-in hybrid electric vehicles, hydrogen-powered vehicles and other alternative fuel vehicles." [0029] "via a prime mover"--> motor vehicles in general contain this. "one or more operating conditions": the accuracy of a map used for driving);
determine, in response to the one or more operating conditions, a vehicle control authority modification parameter for the at least one vehicle ("An available autonomous driving level (refer to the following standard) may be changed based on map accuracy. In other words, the available autonomous driving level and the available autonomous driving function may enhance performance in an order of a navigation map, an ADAS map, and an HD map, which are stated in an ascending order of map accuracy." [0038]),
modify a level of autonomous vehicle control in response to the vehicle control authority modification parameter ((see [0051] on determining the available autonomous driving level based on accuracy of map being used at that location.));
and control operation of the at least one vehicle in response to the modified level of autonomous vehicle control.( Fig. 6 showing switches in autonomy levels and what the new modified level will be.)
You does not mention the use of telemetry data or assessing it. However, Gordon teaches wherein the vehicle control authority modification parameter is based at least in part on an assessment of telemetry data for the at least one vehicle; (Telemetry data associated with a maneuver of the vehicle: moving along a section of the road (Fig. 2); telemetry data from roadside beacons [210]. The system in Gordon estimates which entity (the human driver or the autonomous vehicle) will have higher competence in driving under the circumstances indicated by the telemetry data and implements said mode. See Fig. 5.)
It would have been obvious to one skilled in the art at the time of the application to combine together the autonomous vehicle authority method of You with the telemetry data usage of Gordon. The motivation would be to add the capability to fine-tune further the sensitivity of the system to match the level of autonomy used with the circumstances surrounding the driving of the vehicle.
As for claim 12, You also teaches: wherein the electronic controller includes a memory and a non-transitory computer readable medium including instructions encoded thereon. ("it is understood that the exemplary processes may also be performed by one or plurality of modules. Additionally, it is understood that the term controller/control unit refers to a hardware device that includes a memory and a processor." [0030] "control logic of the present invention may be embodied as non-transitory computer readable media on a computer readable medium containing executable program instructions executed by a processor, controller/control unit or the like. Examples of the computer readable 
As for claim 13, You also teaches wherein the electronic controller is provided entirely in an electronic control unit of the at least one vehicle ("it is understood that the exemplary processes may also be performed by one or plurality of modules. Additionally, it is understood that the term controller/control unit refers to a hardware device that includes a memory and a processor." [0030] Controller being within the vehicle: "However, it is necessary to switch (transmit) control from the vehicle by the driver according to change in autonomous driving level for each path section ( e.g., switching the vehicle operation control between a driver and a controller within the vehicle)"[0077](underlining added))
As for claim 14, You also teaches wherein the electronic controller is distributed among an electronic control unit of the at least one vehicle and an electronic control unit that is remote from the at least one vehicle (part of the electronic control system can be distributed outside the vehicle: "The computer readable recording medium can also be distributed in network coupled computer systems so that the computer readable media is stored and executed in a distributed fashion, e.g., by a telematics server or a Controller Area Network (CAN)." [0031]).
As for claim 18, You also teaches wherein the modified level of autonomous vehicle control is a reduction in autonomous control capability of the at least one vehicle ("Accordingly, when the autonomous driving control system of the vehicle according to the present exemplary embodiment is
used, situation information regarding predicted change in level stage and vehicle control switch information in real-time during autonomous driving may be pre-signaled in real-time to the driver, the driver may prepare for an unexpected situation and receive control (e.g., control right of the vehicle instead of the controller operating the vehicle) at an appropriate time point to safely drive the vehicle." 
As for claim 19, You also teaches wherein the modified level of autonomous vehicle control is an increase in autonomous control capability of the at least one vehicle. ("For example, as illustrated in FIG. 6, a driver may be notified of a current onramp section and a time point at which a level stage is terminated through Level-4 section. Relax comfortably for the next 20 minutes". [0069] (since level 4 is the highest, a change to it automatically means an increase in autonomous control capability.)
As for claim 20, You also teaches: wherein the operating conditions including operator data associated with an operator of the vehicle and the vehicle control authority modification parameter includes initiating autonomous operation of the at least one vehicle in response to an unresponsive or
unsafe operator behavior ("In addition, when a driver is detected to not be looking in a driving direction based on monitoring of a forward-looking state of the driver using an indoor imaging device ( e.g., camera, video camera or the like), the driver may be warned through "Level-3 section. Please, look forward. If you don't look forward, autonomous driving will be released after 5 seconds" ."[0070]).
As for claim 21, You also teaches: wherein the autonomous operation includes bringing the at least one vehicle to a stop. (This is inherent in ASIL Levels 3 and 4 of autonomous vehicles (Minimum Risk Condition, etc.))
As for claim 22, You also teaches: wherein the operating conditions including gee-fencing data along a route of the at least one vehicle and the vehicle control authority modification parameters includes adjusting one or more safety parameters of the at least one vehicle in response to the geofencing data. ("In particular, the autonomous driving level calculation information (level information) may include at least one of map accuracy, sensor coverage, a driving path, a real-time traffic condition, current weather, a vehicle state, a map matching state, and a risk element, as 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over You and Gordon as applied to claim 1 above, and further in view of US Pub. 2017/0212515 (Bertollini et al., hence Bertollini).
As for claim 3, neither You nor Gordon specifically mention where the electronic controller is remote from the vehicle. However, Bertollini teaches wherein the electronic controller is provided entirely in at least one electronic control unit that is remote from the at least one vehicle. {Operation of autonomic vehicle control system is shown in Fig. 3 and Table 1. "Preferably, the process 300 regularly and periodically executes during vehicle operation that includes activation of one or more of the autonomic vehicle control systems .... ln one embodiment, some or all of the steps of the process 300 may be executed in the remote server 220." [0026])
It would have been obvious to one of ordinary skill in the art at the time of filing of the
application to combine together the calculations on a remote controller of Bertollini together with the autonomy implementing method of You, as modified by Gordon. The motivation would be the possibility of accessing at a central location much more detailed maps and databases which might also be updated much more often.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over You and Gordon as applied to claim 11 above, and further in view of US Pub. 2017/0212515 (Bertollini et al., hence Bertollini).
As for claim 15, neither You nor Gordon specifically mention where the electronic controller is remote from the vehicle. However, Bertollini teaches wherein the electronic controller is provided entirely in at least one electronic control unit that is remote from the at least one vehicle. {Operation of autonomic vehicle control system is shown in Fig. 3 and Table 1. "Preferably, the process 300 
It would have been obvious to one of ordinary skill in the art at the time of filing of the
application to combine together the calculations on a remote controller of Bertollini together with the autonomy implementing method of You, as modified by Gordon. The motivation would be the possibility of accessing at a central location much more detailed maps and databases which might also be updated much more often.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over You, as modified by Gordon, as applied to claim 1 above, and further in view of US Pub. 2018/0057015 (Barke et al., hence Barke).
As for claim 8, You gives an example of wherein the operating conditions include operator data associated with an operator of the at least one vehicle and the vehicle control authority modification parameter is based on an assessment of the operator data ("In addition, when a driver is detected to not be looking in a driving direction based on monitoring of a forward-looking state of the driver using an indoor imaging device ( e.g., camera, video camera or the like), the driver may be warned through "Level-3 section. Please, look forward. If you don't look forward, autonomous driving will be released after 5 seconds".[0070])
Barke however provides a more general teaching covering wherein the operating conditions include operator data associated with an operator of the at least one vehicle and the vehicle control authority modification parameter is based on an assessment of the operator data. ("In other words, the sensor detects whether a distraction of the user, or other user condition that makes a takeover by the control device suitable, is present, and if this is the case, a function or a device, particularly one affected by the distraction of the user, is taken over by the control device at least partly autonomously."

possible for the level of autonomy of the relevant function and/or the relevant device of the motor vehicle to be further increased or decreased again so that the user once again manually controls the
motor vehicle or the corresponding motor vehicle function and/or the corresponding device of the motor vehicle, or the control device takes over the control of the corresponding function and/or device completely autonomously.")
It would have been obvious to one of ordinary skill in the art to combine the more general teaching of Barke to add on to the specific example of You. The motivation would be to cover further cases of impaired operator activity than listed in You.

As for claim 9, You, as modified by Gordon and by Barke, teaches wherein the operator data includes at least one of a responsiveness of the operator and an inappropriate/unsafe operator
maneuver.(You: the same example as given above for claim 8. Barke: (responsiveness of the user, see
[0010] and [0013], inappropriate/unsafe operator maneuver: "Examples here are the steering behavior of the user and/or or the driving behavior of the user. It can be determined whether the user has an aggressive way of driving or a relaxed way of driving, and the level of autonomy can be adjusted accordingly." [0018]).

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over You, as modified by Gordon, as applied to claim 11 above, and further in view of Barke.
As for claim 16, You teaches a quality of incoming vehicle data from one or more sensors associated with the at least one vehicle (See paragraph [0067] for effects of calibration errors in sensors on determining autonomous driving level.);
an available level of autonomous vehicle control provided by each of two or more sensors associated with the at least one vehicle (See Figs. 3A-3C for sensors gathering info around car and what operator data associated with an operator of the at least one vehicle; (as an example: "In addition, when a driver is detected to not be looking in a driving direction based on monitoring of a forward-looking state of the driver using an indoor imaging device ( e.g., camera, video camera or the like), the driver may be warned through "Level-3 section. Please, look forward. If you don't look forward, autonomous driving will be released after 5 seconds". [0070])) and gee-fencing data along a route of the at least one vehicle (geofencing: changes in autonomy corresponding to sections of highway and locations [0065].)
Neither You nor Burke specifically mention the use of telemetry associated with a maneuver of the vehicle. However, Gordon teaches telemetry data associated with a maneuver of the at least one vehicle (Telemetry data associated with a maneuver of the vehicle: moving along a section of the road (Fig. 2); telemetry data from roadside beacons [210].)
As mentioned above, You teaches a very specific example of operator data associated with an operator of the at least one vehicle. Burke however provides a more general teaching of operator data associated with an operator of the at least one vehicle; ("the situation describes a driving situation and/or the presence of a cause distracting the user from the driving situation. In addition, it is possible that when a cause distracting the user from the driving situation is present, the level of autonomy is increased." [0016]).
One of ordinary skill in the art at the time of the filing of the application would have expanded upon the single instance of use of operator data in You's system with the more general teaching of
Barke to cover more cases involving operator activity. The motivation would be to provide a more general-use system.)

As for claim 17, You teaches an assessment of a quality of incoming vehicle data regarding the at least one vehicle; ("... when the current weather is night and cloudiness (e.g., low light conditions), the autonomous driving level may be determined as a level-3 stage, and when the current weather is 
a determination of an available capability level of autonomous vehicle control provided by two or more sensors on the at least one vehicle (See Figs. 3A-3C for sensors gathering info around car
and what level corresponds to such); 
an assessment of a condition of an operator of the at least one vehicle; ("In addition, when a driver is detected to not be looking in a driving direction based on monitoring of a forward-looking state of the driver using an indoor imaging device (e.g., camera, video camera or the like), the driver may be warned through "Level-3 section. Please, look forward. If you don't look forward, autonomous driving will be released after 5 seconds". [0070]) and 
an assessment of geo-fencing data along the route of the at least one vehicle. ((geofencing: changes in autonomy corresponding to sections of highway and locations [0065].))
Barke however provides a more general teaching covering an assessment of a condition of an operator of the at least one vehicle; ("the situation describes a driving situation and/or the presence of a cause distracting the user from the driving situation. In addition, it is possible that when a cause distracting the user from the driving situation is present, the level of autonomy is increased." [0016]).
It would have been obvious to one of ordinary skill in the art to combine the more general teaching of Barke to add on to the specific example of You. The motivation would be to cover further cases of impaired operator activity than listed in You.
Neither You nor Barke mention the use of telemetry in determining a likelihood of violation of an operating constraint. However, Gordon teaches a likelihood of violation of an operating constraint for the at least one vehicle based on the assessment of the telemetry data; (See [0052], which mentions the case of driving at night in rainy conditions. The potential operating constraint violation would be driving faster than human visibility allows. Also: "For example, if this human driver has a 
It would have been obvious to one skilled in the art at the time of the application to combine together the autonomous vehicle authority control method of You with the telemetry data usage of Gordon. The motivation would be to add the capability to fine-tune further the sensitivity of the system to match the level of autonomy used with the circumstances surrounding the driving of the vehicle, in this case to avoid potential driving violations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA CHRISTINE SIENKO whose telephone number is (571)272-5816. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANYA C SIENKO/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661